 1
     Karl R. Lindegren, SBN 125914
 2   E‐Mail klindegren@fisherphillips.com
     Jessica A. Thompson, SBN 257677
 3   E‐Mail jathompson@fisherphillips.com
     FISHER & PHILLIPS LLP
 4   2050 Main Street, Suite 1000
     Irvine, California 92614
 5   Telephone: (949) 851‐2424
     Facsimile: (949) 851‐0152
 6
     Attorneys for Defendants
 7   CALIFORNIA‐PACIFIC ANNUAL CONFERENCE OF THE UNITED METHODIST CHURCH, PALISADES UNITED
     METHODIST CHURCH, TERESA TURNER (erroneously sued as THERESA TURNER) and CAITLIN
 8
     HACKSTEDDE (erroneously sued as CAITLIN HACKSTEDDT)
 9
     Geniene B. Stillwell, SBN 138323
10   Freda Tjoarman, SBN285995
     STILLWELL LAW OFFICE, P.C.
11   1590 South Coast Highway, Suite 8
     Laguna Beach, CA 92651
12
     Attorneys for Plaintiff
13   SANDRA BONAPARTE
14

15                             UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT, SOUTHERN DIVISION
17

18

19   SANDRA BONAPARTE,                          Case No: 8:19‐cv‐01319‐JLS‐(ADSx)
20                 Plaintiff,
21
                                                STIPULATED PROTECTIVE ORDER
            v.
22
     PALISADES UNITED METHODIST                 [Discovery Document: Referred to
23   CHURCH, a California corporation,          Magistrate Judge Autumn D. Spaeth]
     CALIFORNIA‐PACIFIC ANNUAL
24   CONFERENCE OF THE UNITED
     METHODIST CHURCH, a California
25   corporation, THERESA TURNER, an
26
     individual, CAITLIN HACKSTEDDT, an         Date of Removal:          7/1/19
     individual, and DOES 1 through 100,
     inclusive,                                 Complaint Filed:          5/17/19
27
                        Defendants.             Final Pretrial Conf:      10/23/20
28
                                                Trial Date:               None

                                               1
                                   STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
           Plaintiff, SANDRA BONAPARTE, and Defendants, CALIFORNIA‐PACIFIC
 2
     ANNUAL CONFERENCE OF THE UNITED METHODIST CHURCH, PALISADES UNITED
 3
     METHODIST CHURCH, TERESA TURNER and CAITLIN HACKSTEDDE, submit the
 4
     following Stipulated Protective Order.
 5
     I.      PURPOSES AND LIMITATIONS
 6

 7
             A.      Discovery in this action is likely to involve production of confidential,
                     proprietary, or private information for which special protection from
 8
                     public disclosure and from use for any purpose other than
 9                   prosecuting this litigation may be warranted. Accordingly, the
10                   parties hereby stipulate to and petition the Court to enter the
11                   following Stipulated Protective Order. The parties acknowledge that
                     this Order does not confer blanket protections on all disclosures or
12
                     responses to discovery and that the protection it affords from public
13
                     disclosure and use extends only to the limited information or items
14                   that are entitled to confidential treatment under the applicable legal
15                   principles. The parties further acknowledge, as set forth in Section
16
                     XIII(C), below, that this Stipulated Protective Order does not entitle
                     them to file confidential information under seal; Civil Local Rule 79‐5
17
                     sets forth the procedures that must be followed and the standards
18                   that will be applied when a party seeks permission from the Court to
19                   file material under seal.
20   II.     GOOD CAUSE STATEMENT
21
             A.      This action is likely to involve confidential ecclesiastical matters of a
22                   church, information related to confidential and private personnel
23                   matters implicating the privacy rights of third‐parties, and medical
24                   and therapy records, and/or proprietary information for which
                     special protection from public disclosure and from use for any
25
                     purpose other than prosecution of this action is warranted. Such
26
                     confidential and proprietary materials and information consist of,
27                   among other things, confidential ecclesiastical information,
28                   information regarding personnel matters, medical and therapy
                     records, confidential business or financial information, information
                     regarding confidential business practices, or other confidential
                                                   2
                                       STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                     research, development, or commercial information, including
 2
                     information implicating privacy rights of third parties, information
 3                   otherwise generally unavailable to the public, or which may be
 4                   privileged or otherwise protected from disclosure under state or
 5                   federal statutes, court rules, case decisions, or common law.
                     Accordingly, to expedite the flow of information, to facilitate the
 6
                     prompt resolution of disputes over confidentiality of discovery
 7
                     materials, to adequately protect information the parties are entitled
 8                   to keep confidential, to ensure that the parties are permitted
 9                   reasonable necessary uses of such material in preparation for and in
10
                     the conduct of trial, to address their handling at the end of the
                     litigation, and serve the ends of justice, a protective order for such
11
                     information is justified in this matter. It is the intent of the parties
12                   that information will not be designated as confidential for tactical
13                   reasons and that nothing be so designated without a good faith
14                   belief that it has been maintained in a confidential, non‐public
                     manner, and there is good cause why it should not be part of the
15
                     public record of this case.
16
     III.    DEFINITIONS
17

18           A.      Action: This pending federal lawsuit entitled, Sandra Bonaparte v.
                     Palisades United Methodist Church, et al., Central District of
19
                     California, Case No.: 2:19‐cv‐05733‐JLS‐ADS.
20
             B.      Challenging Party: A Party or Non‐Party that challenges the
21
                     designation of information or items under this Order.
22
             C.      “CONFIDENTIAL” Information or Items: Information (regardless of
23
                     how it is generated, stored or maintained) or tangible things that
24
                     qualify for protection under Federal Rule of Civil Procedure 26(c), and
25                   as specified above in the Good Cause Statement.
26
             D.      Counsel: Outside Counsel of Record and House Counsel (as well as
27                   their support staff).
28



                                                   3
                                       STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
             E.      Designating Party: A Party or Non‐Party that designates information
 2
                     or items that it produces in disclosures or in responses to discovery
 3                   as “CONFIDENTIAL.”
 4
             F.      Disclosure or Discovery Material: All items or information, regardless
 5                   of the medium or manner in which it is generated, stored, or
 6                   maintained (including, among other things, testimony, transcripts,
 7                   and tangible things), that are produced or generated in disclosures or
                     responses to discovery in this matter.
 8

 9           G.      Expert: A person with specialized knowledge or experience in a
                     matter pertinent to the litigation who has been retained by a Party or
10
                     its counsel to serve as an expert witness or as a consultant in this
11
                     Action.
12
             H.      House Counsel: Attorneys who are employees of a party to this
13
                     Action. House Counsel does not include Outside Counsel of Record
14                   or any other outside counsel.
15           I.      Non‐Party: Any natural person, partnership, corporation,
16                   association, or other legal entity not named as a Party to this action.
17           J.      Outside Counsel of Record: Attorneys who are not employees of a
18                   party to this Action but are retained to represent or advise a party to
19                   this Action and have appeared in this Action on behalf of that party
20
                     or are affiliated with a law firm which has appeared on behalf of that
                     party, and includes support staff.
21

22
             K.      Party: Any party to this Action, including all of its officers, directors,
                     employees, committee and/or board members, consultants, retained
23
                     experts, and Outside Counsel of Record (and their support staffs).
24
             L.      Producing Party: A Party or Non‐Party that produces Disclosure or
25
                     Discovery Material in this Action.
26
             M. Professional Vendors: Persons or entities that provide litigation
27
                support services (e.g., photocopying, videotaping, translating,
28              preparing exhibits or demonstrations, and organizing, storing, or


                                                   4
                                       STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                     retrieving data in any form or medium) and their employees and
 2
                     subcontractors.
 3
             N.      Protected Material: Any Disclosure or Discovery Material that is
 4
                     designated as “CONFIDENTIAL.”
 5
             O.      Receiving Party: A Party that receives Disclosure or Discovery
 6
                     Material from a Producing Party.
 7
     IV.     SCOPE
 8
             A.      The protections conferred by this Stipulation and Order cover not
 9
                     only Protected Material (as defined above), but also (1) any
10
                     information copied or extracted from Protected Material; (2) all
11                   copies, excerpts, summaries, or compilations of Protected Material;
12                   and (3) any testimony, conversations, or presentations by Parties or
13                   their Counsel that might reveal Protected Material.
14           B.      Any use of Protected Material at trial shall be governed by the orders
15                   of the trial judge. This Order does not govern the use of Protected
                     Material at trial.
16

17   V.      DURATION
18           A.      Even after final disposition of this litigation, the confidentiality
19                   obligations imposed by this Order shall remain in effect until a
                     Designating Party agrees otherwise in writing or a court order
20
                     otherwise directs. Final disposition shall be deemed to be the later
21                   of (1) dismissal of all claims and defenses in this Action, with or
22                   without prejudice; and (2) final judgment herein after the completion
23                   and exhaustion of all appeals, rehearings, remands, trials, or reviews
24
                     of this Action, including the time limits for filing any motions or
                     applications for extension of time pursuant to applicable law.
25

26
     VI.     DESIGNATING PROTECTED MATERIAL

27           A.      Exercise of Restraint and Care in Designating Material for Protection
28                   1. Each Party or Non‐Party that designates information or items for
                        protection under this Order must take care to limit any such

                                                  5
                                      STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                         designation to specific material that qualifies under the
 2
                         appropriate standards. The Designating Party must designate for
 3                       protection only those parts of material, documents, items, or
 4                       oral or written communications that qualify so that other
 5                       portions of the material, documents, items, or communications
                         for which protection is not warranted are not swept unjustifiably
 6
                         within the ambit of this Order.
 7
                     2. Mass, indiscriminate, or routinized designations are prohibited.
 8
                        Designations that are shown to be clearly unjustified or that
 9
                        have been made for an improper purpose (e.g., to unnecessarily
10                      encumber the case development process or to impose
11                      unnecessary expenses and burdens on other parties) may
12
                        expose the Designating Party to sanctions.

13                   3. If it comes to a Designating Party’s attention that information or
14
                        items that it designated for protection do not qualify for
                        protection, that Designating Party must promptly notify all other
15
                        Parties that it is withdrawing the inapplicable designation.
16
             B.      Manner and Timing of Designations
17

18
                     1. Except as otherwise provided in this Order (see, e.g., Section
                        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure
19
                        or Discovery Material that qualifies for protection under this
20                      Order must be clearly so designated before the material is
21                      disclosed or produced.
22                   2. Designation in conformity with this Order requires the following:
23
                            a. For information in documentary form (e.g., paper or
24                             electronic documents, but excluding transcripts of
25                             depositions or other pretrial or trial proceedings), that the
26                             Producing Party affix at a minimum, the legend
                               “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
27
                               each page that contains protected material. If only a
28
                               portion or portions of the material on a page qualifies for
                               protection, the Producing Party also must clearly identify
                                                  6
                                      STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                        the protected portion(s) (e.g., by making appropriate
 2
                        markings in the margins).
 3
                     b. A Party or Non‐Party that makes original documents
 4
                        available for inspection need not designate them for
 5                      protection until after the inspecting Party has indicated
 6                      which documents it would like copied and produced.
 7                      During the inspection and before the designation, all of
                        the material made available for inspection shall be
 8
                        deemed “CONFIDENTIAL.” After the inspecting Party has
 9
                        identified the documents it wants copied and produced,
10                      the Producing Party must determine which documents, or
11                      portions thereof, qualify for protection under this Order.
12
                        Then, before producing the specified documents, the
                        Producing Party must affix the “CONFIDENTIAL legend” to
13
                        each page that contains Protected Material. If only a
14                      portion or portions of the material on a page qualifies for
15                      protection, the Producing Party also must clearly identify
16                      the protected portion(s) (e.g., by making appropriate
                        markings in the margins).
17

18                   c. For testimony given in depositions, that the Designating
                        Party identify the Disclosure or Discovery Material on the
19
                        record, before the close of the deposition all protected
20
                        testimony wherever possible. A Party may designate
21                      portions of depositions as containing confidential
22                      information after transcription of the proceedings, in
23
                        which event a Party will have fourteen (14) days after
                        receipt of the deposition transcript to inform the other
24
                        party or parties to the Action of the portions of the
25                      transcript to be designated “CONFIDENTIAL.”
26
                     d. The Disclosing Party will have the right to exclude from
27                      attendance at deposition, during such time as the
28                      Protected Material is to be disclosed, any person other
                        than the deponent, counsel, the Parties, the court

                                           7
                               STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                               reporter, and the person(s) otherwise expressly
 2
                               authorized by this Order.
 3
                            e. For information produced in form other than document
 4
                               and for any other tangible items, that the Producing Party
 5                             affix in a prominent place on the exterior of the container
 6                             or containers in which the information is stored the legend
 7                             “CONFIDENTIAL.” If only a portion or portions of the
                               information warrants protection, the Producing Party, to
 8
                               the extent practicable, shall identify the protected
 9
                               portion(s).
10
             C.      Inadvertent Failure to Designate
11
                     1. If timely corrected, an inadvertent failure to designate qualified
12
                        information or items does not, standing alone, waive the
13
                        Designating Party’s right to secure protection under this Order
14                      for such material. Upon timely correction of a designation, the
15                      Receiving Party must make reasonable efforts to assure that the
16
                        material is treated in accordance with the provisions of this
                        Order.
17

18
             D.      Designation of Information produced by Others

19                   1. In the event that someone other than a Designating Party
20
                        produces Disclosures, Discovery Material, and/or information in
                        this Action without designating the material “CONFIDENTIAL”
21
                        under this Order, the Designating Party may so designate the
22                      Disclosures, Discovery Material and/or information by notifying
23                      the Party/ies, Non‐Party, and Others that the information is
24                      being deemed “CONFIDENTIAL” and considered Protected
                        Material under this Order, which designation shall be made
25
                        within 14 days of the production.
26
     VII.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
27

28           A.      Timing of Challenges


                                                  8
                                      STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                      1. Any party or Non‐Party may challenge a designation of
 2
                         confidentiality at any time that is consistent with the Court’s
 3                       Scheduling Order.
 4
             B.      Meet and Confer
 5
                      1. The Challenging Party shall initiate the dispute resolution
 6
                         process under Local Rule 37.1 et seq.
 7
             C.      The burden of persuasion in any such challenge proceeding shall be
 8
                     on the Designating Party. Frivolous challenges, and those made for
 9                   an improper purpose (e.g., to harass or impose unnecessary
10                   expenses and burdens on other parties) may expose the Challenging
11                   Party to sanctions. Unless the Designating Party has waived or
                     withdrawn the confidentiality designation, all parties shall continue
12
                     to afford the material in question the level of protection to which it is
13
                     entitled under the Producing Party’s designation until the Court rules
14                   on the challenge.
15   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
16
             A.      Basic Principles
17
                      1. A Receiving Party may use Protected Material that is disclosed or
18
                         produced by another Party or by a Non‐Party in connection with
19                       this Action only for prosecuting, defending, or attempting to
20                       settle this Action. Such Protected Material may be disclosed
21                       only to the categories of persons and under the conditions
22
                         described in this Order. When the Action has been terminated, a
                         Receiving Party must comply with the provisions of Section XIV
23
                         below.
24
                      2. Protected Material must be stored and maintained by a
25
                         Receiving Party at a location and in a secure manner that
26                       ensures that access is limited to the persons authorized under
27                       this Order.
28           B.       Disclosure of “CONFIDENTIAL” Information or Items


                                                    9
                                        STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                     1. Unless otherwise ordered by the Court or permitted in writing by
 2
                        the Designating Party, a Receiving Party may disclose any
 3                      information or item designated “CONFIDENTIAL” only to:
 4
                           a. The Receiving Party’s Outside Counsel of Record in this
 5                            Action, as well as employees of said Outside Counsel of
 6                            Record to whom it is reasonably necessary to disclose the
 7                            information for this Action;
 8                         b. The officers, directors, employees, committee and/or
 9                            board members, (including House Counsel) of the
                              Receiving Party to whom disclosure is reasonably
10
                              necessary for this Action;
11
                           c. Experts (as defined in this Order) of the Receiving Party to
12
                              whom disclosure is reasonably necessary for this Action
13
                              and who have signed the “Acknowledgment and
14                            Agreement to Be Bound” (Exhibit A);
15                         d. The Court and its personnel;
16
                           e. Court reporters and their staff;
17
                           f. Professional jury or trial consultants, mock jurors, and
18
                              Professional Vendors to whom disclosure is reasonably
19                            necessary for this Action and who have signed the
20                            “Acknowledgment and Agreement to be Bound” attached
21                            as Exhibit A hereto;
22                         g. The author or recipient of a document containing the
23                            information or a custodian or other person who otherwise
24
                              possessed or knew the information;

25                         h. During their depositions, witnesses, and attorneys for
26
                              witnesses, in the Action to whom disclosure is reasonably
                              necessary provided: (i) the deposing party requests that
27
                              the witness sign the “Acknowledgment and Agreement to
28                            Be Bound;” and (ii) they will not be permitted to keep any
                              confidential information unless they sign the
                                                 10
                                     STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                                “Acknowledgment and Agreement to Be Bound,” unless
 2
                                otherwise agreed by the Designating Party or ordered by
 3                              the Court. Pages of transcribed deposition testimony or
 4                              exhibits to depositions that reveal Protected Material may
 5                              be separately bound by the court reporter and may not be
                                disclosed to anyone except as permitted under this
 6
                                Stipulated Protective Order; and
 7
                            i. Any mediator or settlement officer, and their supporting
 8
                               personnel, mutually agreed upon by any of the parties
 9
                               engaged in settlement discussions.
10
     IX.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
11
             LITIGATION
12
             A.      If a Party is served with a subpoena or a court order issued in other
13
                     litigation that compels disclosure of any information or items
14                   designated in this Action as “CONFIDENTIAL,” that Party must:
15                    1. Promptly notify in writing the Designating Party. Such
16                       notification shall include a copy of the subpoena or court order;
17                    2. Promptly notify in writing the party who caused the subpoena or
18                       order to issue in the other litigation that some or all of the
19                       material covered by the subpoena or order is subject to this
20
                         Protective Order. Such notification shall include a copy of this
                         Stipulated Protective Order; and
21

22
                      3. Cooperate with respect to all reasonable procedures sought to
                         be pursued by the Designating Party whose Protected Material
23
                         may be affected.
24
             B.      If the Designating Party timely seeks a protective order, the Party
25
                     served with the subpoena or court order shall not produce any
26                   information designated in this action as “CONFIDENTIAL” before a
27                   determination by the Court from which the subpoena or order
28                   issued, unless the Party has obtained the Designating Party’s
                     permission. The Designating Party shall bear the burden and
                     expense of seeking protection in that court of its confidential
                                                  11
                                      STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                     material and nothing in these provisions should be construed as
 2
                     authorizing or encouraging a Receiving Party in this Action to disobey
 3                   a lawful directive from another court.
 4
     X.      A NON‐PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 5           THIS LITIGATION
 6
             A.      The terms of this Order are applicable to information produced by a
 7                   Non‐Party in this Action and designated as “CONFIDENTIAL.” Such
 8                   information produced by Non‐Parties in connection with this
 9                   litigation is protected by the remedies and relief provided by this
                     Order. Nothing in these provisions should be construed as
10
                     prohibiting a Non‐Party from seeking additional protections.
11
             B.      In the event that a Party is required, by a valid discovery request, to
12
                     produce a Non‐Party’s confidential information in its possession, and
13
                     the Party is subject to an agreement with the Non‐Party not to
14                   produce the Non‐Party’s confidential information, then the Party
15                   shall:
16                    1. Promptly notify in writing the Requesting Party and the Non‐
17                       Party that some or all of the information requested is subject to
18
                         a confidentiality agreement with a Non‐Party;

19                    2. Promptly provide the Non‐Party with a copy of the Stipulated
20
                         Protective Order in this Action, the relevant discovery request(s),
                         and a reasonably specific description of the information
21
                         requested; and
22
                      3. Make the information requested available for inspection by the
23
                         Non‐Party, if requested.
24
             C.      If the Non‐Party fails to seek a protective order from this court within
25
                     14 days of receiving the notice and accompanying information, the
26                   Receiving Party may produce the Non‐Party’s confidential
27                   information responsive to the discovery request. If the Non‐Party
28                   timely seeks a protective order, the Receiving Party shall not produce
                     any information in its possession or control that is subject to the
                     confidentiality agreement with the Non‐Party before a determination
                                                   12
                                       STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                     by the court. Absent a court order to the contrary, the Non‐Party
 2
                     shall bear the burden and expense of seeking protection in this court
 3                   of its Protected Material.
 4
     XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5
             A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
 6
                     disclosed Protected Material to any person or in any circumstance
 7                   not authorized under this Stipulated Protective Order, the Receiving
 8                   Party must immediately (1) notify in writing the Designating Party of
 9                   the unauthorized disclosures, (2) use its best efforts to retrieve all
                     unauthorized copies of the Protected Material, (3) inform the person
10
                     or persons to whom unauthorized disclosures were made of all the
11
                     terms of this Order, and (4) request such person or persons to
12                   execute the “Acknowledgment and Agreement to be Bound” that is
13                   attached hereto as Exhibit A.
14   XII.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15           MATERIAL
16           A.      When a Producing Party gives notice to Receiving Parties that certain
17                   inadvertently produced material is subject to a claim of privilege or
18
                     other protection, the obligations of the Receiving Parties are those
                     set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
19
                     is not intended to modify whatever procedure may be established in
20                   an e‐discovery order that provides for production without prior
21                   privilege review. Pursuant to Federal Rule of Evidence 502(d) and
22                   (e), insofar as the parties reach an agreement on the effect of
                     disclosure of a communication or information covered by the
23
                     attorney‐client privilege or work product protection, the parties may
24
                     incorporate their agreement in the Stipulated Protective Order
25                   submitted to the Court.
26
     XIII. MISCELLANEOUS
27
             A.      Right to Further Relief
28
                      1. Nothing in this Order abridges the right of any person to seek its
                           modification by the Court in the future.
                                                   13
                                       STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
             B.      Right to Assert Other Objections
 2

 3
                     1. By stipulating to the entry of this Protective Order, no Party
                        waives any right it otherwise would have to object to disclosing
 4
                        or producing any information or item on any ground not
 5                      addressed in this Stipulated Protective Order. Similarly, no Party
 6                      waives any right to object on any ground to use in evidence of
 7                      any of the material covered by this Protective Order.
 8           C.      Filing Protected Material
 9                   1. A Party that seeks to file under seal any Protected Material must
10                      comply with Civil Local Rule 79‐5. Protected Material may only
11                      be filed under seal pursuant to a court order authorizing the
                        sealing of the specific Protected Material at issue. If a Party's
12
                        request to file Protected Material under seal is denied by the
13
                        Court, then the Receiving Party may file the information in the
14                      public record unless otherwise instructed by the Court.
15                   2. No Party may file the Protected Material of another Party with
16                      the Court, without first attempting to file it under seal pursuant
17                      to the requirement of Local Rule 79‐5.
18   XIV. FINAL DISPOSITION
19           A.      After the final disposition of this Action, as defined in Section V,
20                   within sixty (60) days of a written request by the Designating Party,
21                   each Receiving Party must return all Protected Material to the
22
                     Producing Party or destroy such material. As used in this subdivision,
                     “all Protected Material” includes all copies, abstracts, compilations,
23
                     summaries, and any other format reproducing or capturing any of
24                   the Protected Material. Whether the Protected Material is returned
25                   or destroyed, the Receiving Party must submit a written certification
26                   to the Producing Party (and, if not the same person or entity, to the
                     Designating Party) by the 60 day deadline that (1) identifies (by
27
                     category, where appropriate) all the Protected Material that was
28
                     returned or destroyed and (2) affirms that the Receiving Party has
                     not retained any copies, abstracts, compilations, summaries or any
                                                  14
                                      STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                     other format reproducing or capturing any of the Protected Material.
 2
                     Notwithstanding this provision, Counsel are entitled to retain an
 3                   archival copy of all pleadings, motion papers, trial, deposition, and
 4                   hearing transcripts, legal memoranda, correspondence, deposition
 5                   and trial exhibits, expert reports, attorney work product, and
                     consultant and expert work product, even if such materials contain
 6
                     Protected Material. Any such archival copies that contain or
 7
                     constitute Protected Material remain subject to this Protective Order
 8                   as set forth in Section V.
 9
             B.      Any violation of this Order may be punished by any and all
10                   appropriate measures including, without limitation, contempt
11                   proceedings and/or monetary sanctions.
12

13

14
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15

16

17    Dated: October 21, 2019                      Respectfully submitted,
18

19                                                 STILLWELL LAW OFFICE, P.C.
20

21
                                             By: /s/ Geniene B. Stillwell
22
                                                 GENIENE B. STILLWELL
23
                                                 Attorney for Plaintiff
24                                               SANDRA BONAPARTE
25

26

27

28



                                                  15
                                      STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1

 2    Dated: October 21, 2019                   Respectfully submitted,
 3

 4                                              FISHER & PHILLIPS LLP
 5

 6
                                          By: /s/ Jessica A. Thompson
                                              KARL R. LINDEGREN
 7
                                              JESSICA A. THOMPSON
 8
                                              Attorneys for Defendants
 9
                                              CALIFORNIA‐PACIFIC ANNUAL
10                                            CONFERENCE OF THE UNITED
                                              METHODIST CHURCH, PALISADES
11                                            UNITED METHODIST CHURCH, TERESA
                                              TURNER and CAITLIN HACKSTEDDE
12

13
             I Jessica A. Thompson attest that, in accordance with Central District
14   California Local Rule5‐4.3.4(a)(2)(i), all other signatories listed, on whose behalf
15   this filing is being submitted concur in the filing’s content and have authorized
16   the filing.
17                                                  /s/ Jessica A. Thompson
18

19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21

22    Dated: October 30, 2019
23
                                          By: /s/ Autumn D. Spaeth
24

25
                                               HONORABLE AUTUMN D. SPAETH
                                                 United States Magistrate Judge
26

27

28



                                               16
                                   STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                                         EXHIBIT A
 2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4
            I, __________________________ [print or type full name], of
     _________________[print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order
 6   that was issue by the United States District Court for the Central District of
 7   California on [DATE] in the case of _____________________________________
 8   [insert formal name of the case and the number and initials assigned to it by the
     Court]. I agree to comply with and to be bound by all the terms of this
 9
     Stipulated Protective Order and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
     of this Stipulated Protective Order, even if such enforcement proceedings occur
16
     after termination of this action. I hereby appoint _____________[print or type
17   full name] of ______________________[print or type full address and telephone
18   number] as my California agent for service of process in connection with this
19   action or any proceedings related to enforcement of this Stipulated Protective
     Order.
20

21

22   Date:
23   City and State where sworn and signed:
24
     Printed Name:
25
     Signature:
26

27

28



                                              17
                                  STIPULATED PROTECTIVE ORDER
     FP 36229958.1
 1
                                   CERTIFICATE OF SERVICE
 2

 3          I, the undersigned, am employed in the County of Orange, State of
     California. I am over the age of 18 and not a party to the within action; am
 4   employed with the law offices of Fisher & Phillips LLP and my business address is
 5
     2050 Main Street, Suite 1000, Irvine, California 92614.

 6
            On October 21, 2019 I served the foregoing document entitled
 7   STIPULATED PROTECTIVE ORDER on all the appearing and/or interested parties
     in this action by placing  the original  a true copy thereof enclosed in sealed
 8   envelope(s) addressed as follows:
 9

10    Geniene B. Stillwell, Esq.                     Attorneys for Plaintiff
11    Freda Tjoarman, Esq.                           SANDRA BONAPARTE
12    STILLWELL LAW OFFICE, P.C.
13    1590 South Coast Highway, Suite 8              Tel: (949) 494‐4744
14    Laguna Beach, CA 92651                         Fax: (949) 494‐4734
15

16

17
            [by MAIL] ‐ I am readily familiar with the firm's practice of collection and
             processing correspondence for mailing. Under that practice it would be
18           deposited with the U.S. Postal Service on that same day with postage
             thereon fully prepaid at Irvine, California in the ordinary course of
19           business. I am aware that on motion of the party served, service is
             presumed invalid if postage cancellation date or postage meter date is
20           more than one day after date of deposit for mailing this affidavit.
21

22
            [by ELECTRONIC SUBMISSION] ‐ I served the above listed document(s)
             described via the United States District Court’s Electronic Filing Program
23           on the designated recipients via electronic transmission through the
             CM/ECF system on the Court’s website. The Court’s CM/ECF system will
24           generate a Notice of Electronic Filing (NEF) to the filing party, the assigned
             judge, and any registered users in the case. The NEF will constitute service
25           of the document(s). Registration as a CM/ECF user constitutes consent to
             electronic service through the court’s transmission facilities.
26

27
            [by PERSONAL SERVICE] ‐ I caused to be delivered by messenger such
28           envelope(s) by hand to the office of the addressee(s). Such messenger is
             over the age of eighteen years and not a party to the within action and
             employed with ASAP Legal Solution Attorney Services LLC, whose business
             address is 404 W. 4th Street, Suite B, Santa Ana, CA 92701.
                                                18
                                       CERTIFICATE OF SERVICE
     FP 36229958.1
 1

 2         I declare that I am employed in the office of a member of the bar of this
 3   Court at whose direction the service was made.
 4

 5
             Executed October 21, 2019 at Irvine, California.

 6
       Jill McIntee                           By: /s/ Jill McIntee
 7
                      Print Name                                     Signature
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               19
                                      CERTIFICATE OF SERVICE
     FP 36229958.1
